DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 is being acknowledged and considered by the examiner.

Obviousness Typed Double Patenting
Statutory Basis
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The Rejections
	Claims 19-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,062,938.  
Although the conflicting claims are not identical, they are claiming common subject matter, as follows: both U.S. Patent and instant application claimed a semiconductor device. Specifically, regarding claim 1 of instant application discloses a semiconductor device (claim 1 of Pat. 11,062,938, column 15, line 17) comprising: (a) a first interlayer insulating film formed over a main surface of a semiconductor substrate (claim 1 of Pat. 11,062,938, column 15, lines 18-19); (o) a first via hole formed in the first interlayer insulating film (claim 1 of Pat. 11,062,938, column 15, lines 20-21); (c) a first interconnect trench formed in the first interlayer insulating film and connected with the first via hole (claim 1 of Pat. 11,062,938, column 15, lines 22-23); (d) a first interconnect formed by filling a first metal in the first interconnect trench and the first via hole (claim 1 of Pat. 11,062,938, column 15, lines 24-25); (e) a first barrier insulating film formed on the first interconnect (claim 1 of Pat. 11,062,938, column 15, lines 26-27); (f) a second interlayer insulating film formed over the first barrier insulating film (claim 1 of Pat. 11,062,938, column 15, lines 28-29); (g) a second via hole formed in the second interlayer insulating film (claim 1 of Pat. 11,062,938, column 15, lines 30-31); (h) a second interconnect trench formed in the second interlayer insulating film and connected with the second via hole (claim 1 of Pat. 11,062,938, column 15, lines 32-34); (i) a second interconnect formed by filling a second metal in the second interconnect trench and the second via hole (claim 1 of Pat. 11,062,938, column 15, lines 35-37); and (j) a second barrier insulating film formed on the second interconnect (claim 1 of Pat. 11,062,938, column 15, lines 38-39), wherein the second interlayer insulating film has an etching stopper film (claim 1 of Pat. 11,062,938, column 15, lines 40-41), wherein the etching stopper film is arranged nearer to a bottom surface of the second interconnect trench than to a top surface of the second interconnect (claim 1 of Pat. 11,062,938, column 15, lines 42-44), wherein the first interlayer insulating film has no etching stopper film formed therein (claim 1 of Pat. 11,062,938, column 15, lines 45-46), wherein the second interlayer insulating film is thicker than the first interlayer insulating film (claim 1 of Pat. 11,062,938, column 16, lines 1-2), wherein a depth of the second interconnect trench is greater than a depth of the first interconnect trench (claim 1 of Pat. 11,062,938, column 16, lines 3-4), wherein a depth of the second via hole is greater than a depth of the first via hole (claim 1 of Pat. 11,062,938, column 16, lines 5-6), and wherein a diameter of the second via hole is greater than a diameter of the first via hole (claim 1 of Pat. 11,062,938, column 16, lines 7-8).
Although the conflicting claims are not identical, they are not patentably distinct from each other because as follows: both U.S. Patent and instant application claimed a semiconductor device. Moreover, the claims 1-9 in the U.S. Patent No. 11,062,938 are either narrower or broader version of the claims of the instant application by omitting limitations or obvious variations thereof. The facts are that the claims of the U.S. Patent No. 11,062,938 and instant application have claimed the same goal and are not distinguished from each other.
For these reasons, claim 19-29 are seen as obvious variations of the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        March 29, 2020